BY-LAWS of INTERNATIONAL SHIPHOLDING CORPORATION (as amended and restated through October 28, 2009) {N2039215.8} Table of Contents ARTICLEI MEETINGS OF STOCKHOLDERS SECTION1. Annual Meetings SECTION2. Voting SECTION3. Quorum SECTION4. Special Meetings SECTION5. Notice of Meetings SECTION6. Organization; Procedure SECTION7. Notice of Stockholder Nominations and Stockholder Business SECTION8. Postponement or Adjournment of Meetings SECTION9. Action by Written Consent ARTICLEII DIRECTORS SECTION1. Number and Term SECTION2. Resignations SECTION3. Committees SECTION4. Meetings SECTION5. Quorum and Manner of Acting SECTION6. Compensation SECTION7. Vacancies SECTION8. Removal SECTION9. Indemnification ARTICLEIII OFFICERS SECTION1. Officers SECTION2. Chairman SECTION3. President SECTION4. Chief Financial Officer SECTION5. Vice President SECTION6. Secretary SECTION7. Treasurer SECTION8. Controller SECTION9. Assistant Secretaries SECTION10. Assistant Treasurers SECTION11. Assistant Controllers ARTICLEIV MISCELLANEOUS SECTION1. Stockholders Record Date SECTION2. Fiscal Year SECTION3. Offices SECTION4. Notices ARTICLEV DEFINITIONS ARTICLEVI AMENDMENTS {N2039215.8} ARTICLEI MEETINGS OF STOCKHOLDERS SECTION1.ANNUAL MEETINGS . Annual meetings of stockholders for the election of directors and for such other business as may be stated in the notice of the meeting shall be held at the principal offices of the Company at such time, date and place, either within or without the State of Delaware, as the Board of Directors, by resolution, shall determine and set forth in the notice of the meeting. SECTION2.VOTING . All elections for directors shall be decided by plurality vote; all other questions shall be decided by the affirmative vote of the holders of a majority of the Total Voting Power present in person or by proxy, a quorum being present, except as otherwise provided by the Certificate of Incorporation, these By-laws or the laws of the State of Delaware. The vote for directors shall be by ballot. A complete list of the stockholders entitled to vote at each meeting of stockholders, arranged in alphabetical order, with the address of each, and the number of shares held by each, shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten days prior to the meeting, at the principal place of business of the Company.The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. SECTION3.QUORUM . Except as otherwise required by law, by the Certificate of Incorporation or by these By-laws, at each meeting of stockholders, the presence, in person or by proxy, of stockholders holding a majority of the outstanding Total Voting Power shall constitute a quorum to organize the meeting.Shares of Voting Stock as to which the holders have voted or abstained from voting with respect to any matter considered at a meeting, or which are subject to “broker non-votes” (as such term is customarily used with respect to companies that list their stock on the New York Stock Exchange), shall be counted as present for purposes of constituting a quorum to organize a meeting.In case a quorum shall not be present at any meeting, stockholders holding a majority of the Total Voting Power present in person or by proxy at the meeting may adjourn the meeting from time to time, without notice other than announcement at the meeting, until the requisite amount of stock entitled to vote shall be present, except as otherwise provided by the Certificate of Incorporation or the laws of the State of Delaware. SECTION4.SPECIAL MEETINGS . Special meetings of the stockholders may be called by the Chairman, President, or Secretary, or by resolution of the Board of Directors, and may be held at such time and in such place and for such purpose as is specified in the notice of meeting. SECTION5.NOTICE OF MEETINGS . Unless waived, written notice, stating the place, date and time of the meeting, together with any description of the business to be considered as may be required by law, the Certificate of Incorporation or these By-laws, shall be given to each stockholder entitled to vote thereat at his address as it appears on the records of the Company, not less than 10 nor more than 60 days before the day of the meeting, and such notice shall be deemed to be given when furnished in the manner provided in ArticleIV. SECTION6.ORGANIZATION; PROCEDURE . At every meeting of the stockholders the presiding chairman shall be the Chairman of the Board of Directors or, in the event of his or her absence or disability, the President or, in the event of his or her absence or disability, a chairman chosen by resolution of the Board of Directors. The Secretary or, in the event of his or her absence or disability, any Assistant Secretary or, in the absence of both, an appointee of the presiding chairman, shall act as secretary of the meeting. The Board of Directors may make such rules or regulations for the conduct of meetings of stockholders as it shall deem necessary, appropriate or convenient. Subject to any such rules and regulations, the chairman presiding at any meeting shall have the right and authority to prescribe rules, regulations and procedures for such meeting and to take all such actions as in the judgment of the chairman are appropriate for the proper conduct of such meeting. Such rules, regulations or procedures, whether adopted by he Board of Directors or prescribed by the chairman of the meeting, may include, without limitation, the following: (i) the establishment of an agenda or order of business for the meeting, either of which may be changed at any meeting at which a quorum is present by the vote of a majority of the Total Voting Power of those present thereat in person or by proxy; (ii) rules and procedures for maintaining order at the meeting and the safety of those present; (iii) limitations on attendance at or participation in the meeting to stockholders of record of the Company, their duly authorized and constituted proxies or such other persons as the chairman of the meeting or his or her designee may determine; (iv) restrictions on entry to the meeting after the commencement thereof; (v) limitations on the time allotted to questions or comments of any particular participant or by all participants as a group; and (vi) other similar rules, procedures, limitations or restrictions designed to enhance the efficiency, productivity or civility of the meeting.The presiding chairman may interpret and apply any such rules, regulations, procedures, limitations or restrictions as he or she sees fit under the circumstances, in addition to making any other determinations that he or she deems appropriate for the proper conduct of the meeting.Unless and to the extent determined by the Board of Directors or the presiding chairman, meetings of stockholders shall not be required to be held in accordance with the rules of parliamentary procedure. SECTION7.NOTICE OF STOCKHOLDER NOMINATIONS AND STOCKHOLDER BUSINESS 7.1Annual Meetings of Stockholders. (a) Nominations of persons for election to the Board of Directors and the proposal of other business to be considered by the stockholders may be made at an annual meeting of stockholders (i) pursuant to the Company’s notice of meeting given by or at the direction of the Board of Directors, (ii) otherwise by or at the direction of the Board of Directors or (iii) by any stockholder of the Company who (A) was a stockholder of record at the time of giving of notice provided for in this By-law and at the time of the annual meeting, (B) is entitled to vote at the meeting and (C) complies with the notice procedures set forth in this By-law as to such business or nomination.Except for proposals properly made in accordance with Rule 14a-8 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and included in the notice of meeting duly given by or at the direction of the Board of Directors under this By-law, Section 7.1(a)(iii) shall be the exclusive means for a stockholder to make nominations or submit other business before an annual meeting of stockholders. (b)Without qualification or limitation, for any nominations or any other business to be properly brought before an annual meeting by a stockholder pursuant to Section 7.1(a)(iii) of this By-law, the stockholder must have given timely notice thereof in writing to the Secretary and such other business must otherwise be a proper matter for stockholder action. To be timely, a stockholder’s notice shall be delivered to the Secretary at the principal executive offices of the Company not earlier than the close of business on the 180th day and not later than the close of business on the 90th day prior to the first anniversary of the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than 30 days before or more than 60 days after such anniversary date, notice by the stockholder to be timely must be so delivered not earlier than the close of business on the 180th day prior to the date of such annual meeting and not later than the close of business on the later of the 90th day prior to the date of such annual meeting or, if the first public announcement of the date of such annual meeting is less than 100 days prior to the date of such annual meeting, the 10th day following the day on which public announcement of the date of such meeting is first made by the Company. In no event shall any adjournment or postponement of an annual meeting or the announcement thereof commence a new time period for the giving of a stockholder’s notice as described above. To be in proper form, a stockholder’s notice (whether given pursuant to this Section7.1(b) or Section7.2) to the Secretary must: (i) set forth, as to the stockholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made (A) the name and address of such stockholder, as they appear on the Company’s books, and of such beneficial owner, if any, (B)(1) the class or series and number of shares of the Company which are, directly or indirectly, owned beneficially and of record by such stockholder and such beneficial owner, (2) any option, warrant, convertible security, stock appreciation right, or similar right with an exercise or conversion privilege or a settlement payment or mechanism at a price related to any class or series of shares of the Company or with a value derived in whole or in part from the value of any class or series of shares of the Company, whether or not such instrument or right shall be subject to settlement in the underlying class or series of capital stock of the Company or otherwise (a “Derivative Instrument”), directly or indirectly owned beneficially by such stockholder and any other direct or indirect opportunity to profit or share in any profit derived from any increase or decrease in the value of shares of the Company, (3) any proxy, contract, arrangement, understanding, or relationship pursuant to which such stockholder has a right to vote any shares of any security of the Company, (4) any “short interest” in any security of the Company it being understood that, for purposes of this By-law, a person will be deemed to have a short interest in a security if such person directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has the opportunity to profit or share in any profit derived from any decrease in the value of such security), (5) any rights to dividends on the shares of the Company owned beneficially by such stockholder that are separated or separable from the underlying shares of the Company, (6) any proportionate interest in shares of the Company or Derivative Instruments held, directly or indirectly, by a general or limited partnership in which such stockholder is a general partner or, directly or indirectly, beneficially owns an interest in a general partner and (7) any performance-related fees (other than an asset-based fee) that such stockholder is entitled to receive based on any increase or decrease in the value of shares of the Company or Derivative Instruments, if any, as of the date of such notice, including without limitation any such interests held by members of such stockholder’s immediate family sharing the same household (which in­formation shall be supplemented by such stockholder and beneficial owner, if any, not later than 10 days after the record date for the meeting to disclose such ownership as of the record date), and (C) any other information relating to such stockholder and beneficial owner, if any, that would be required to be disclosed in a proxy statement or other filings required to be made in connection with solicitations of proxies for, as applicable, the proposal or for the election of directors in a contested election pursuant to Section 14 of the Exchange Act and the rules and regulations promulgated thereunder (collectively, the information required under Section 7.1(b)(i) shall be defined as the “Stockholder Information”); (ii) if the notice relates to any business other than a nomination of a director or directors that the stockholder proposes to bring before the meeting, set forth (A) a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meeting and any material interest of such stockholder and beneficial owner, if any, in such business and (B) a description of all agreements, arrangements and understandings between such stockholder and beneficial owner, if any, and any other person or persons (including their names) in connection with the proposal of such business by such stockholder; (iii) set forth, as to each person, if any, whom the stockholder proposes to nominate for election or reelection to the Board of Directors (A) all information relating to such person that would be required to be disclosed in a proxy statement or other filings required to be made in connection with solicitations of proxies for election of directors in a contested election pursuant to Section14 of the Exchange Act and the rules and regulations promulgated thereunder (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected) and (B) a description of all direct and indirect compensation and other material monetary agreements, arrangements and understandings during the past three years, and any other material relationships, between or among such stockholder and beneficial owner, if any, and their respective affiliates and associates, or others acting in concert therewith, on the one hand, and each proposed nominee, and his or her respective affiliates and associates, or others acting in concert therewith, on the other hand, including without limitation all information that would be required to be disclosed pursuant to Rule404 promulgated under Regulation S-K if the stockholder making the nomination and any beneficial owner on whose behalf the nomination is made, if any, or any affiliate or associate thereof or person acting in concert therewith, were the “registrant” for purposes of such rule and the nominee were a director or executive officer of such registrant; and (iv) with respect to each nominee for election or reelection to the Board of Directors, include a completed and signed questionnaire, representation and agreement required by Section7.3(d) of this By-law. The Company may require any proposed nominee to furnish such other information as may reasonably be required by the Company to determine the eligibility of such proposed nominee to serve as an independent director of the Company or that could be material to a reasonable stockholder’s understanding of the independence, or lack thereof, of such nominee. (c)Notwithstanding anything in the second sentence of Section7.1(b) of this By-law to the contrary, in the event that the number of directors to be elected to the Board of Directors is increased and there is no public announcement by the Company naming all of the nominees for director or specifying the size of the increased Board of Directors at least 100 days prior to the first anniversary of the preceding year’s annual meeting, a stockholder’s notice required by this By-law shall also be considered timely, but only with respect to nominees for any new positions created by such increase, if it shall be delivered to the Secretary at the principal executive offices of the Company not later than the close of business on the 10th day following the day on which such public announcement is first made by the Company. 7.2Special Meetings of Stockholders . With respect to any special meeting of stockholders duly convened under Section 4, only such business shall be conducted thereat as shall have been brought before the meeting pursuant to the Company’s notice of meeting given by or at the direction of the Board of Directors. Nominations of persons for election to the Board of Directors may be made at a special meeting of stockholders at which directors are to be elected pursuant to the Company’s notice of meeting (a) by or at the direction of the Board of Directors or (b) by any stockholder of the Company who (i) is a stockholder of record at the time of giving of notice provided for in this By-law and at the time of the special meeting, (ii) is entitled to vote at the meeting, and (iii) complies with the notice procedures set forth in this By-law as to such nomination. In the event the Company calls a special meeting of stockholders for the purpose of electing one or more directors to the Board of Directors, any such stockholder may nominate a person or persons (as the case may be) for election to such position(s) as specified in the Company’s notice of meeting if the stockholder’s notice required by Section7.1(b) of this By-law with respect to any nomination (including the completed and signed questionnaire, representation and agreement required by Section7.3(d) of this By-law) shall be delivered to the Secretary at the principal executive offices of the Company not earlier than the close of business on the 120th day prior to the date of such special meeting and not later than the close of business on the later of the 90th day prior to the date of such special meeting or, if the first public announcement of the date of such special meeting is less than 100 days prior to the date of such special meeting, the 10th day following the day on which public announcement is first made of the date of the special meeting and of the nominees proposed by the Board of Directors to be elected at such meeting. In no event shall any adjournment or postponement of a special meeting or the announcement thereof commence a new time period for the giving of a stockholder’s notice as described above. 7.3General 7.4. (a) Only such persons who are nominated in accordance with the procedures set forth in this By-law shall be eligible to serve as directors and only such business shall be conducted at a meeting of stockholders as shall have been brought before the meeting in accordance with the procedures set forth in this By-law.
